 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                  ***
 9   BGC PARTNERS, INC., et al.,                          Case No. 2:15-cv-00531-RFB-GWF
10                                        Plaintiffs,
                                                                             ORDER
11           v.
12   AVISON YOUNG (CANADA), INC., et al.,
13                                      Defendants.
14
15          Before the Court for consideration is the Report and Recommendation [ECF No. 221] of

16   the Honorable George Foley, Jr., United States Magistrate Judge, entered January 7, 2019.

17          A district court “may accept, reject, or modify, in whole or in part, the findings or

18   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific

19   written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §

20   636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is

21   required to “make a de novo determination of those portions of the report or specified proposed

22   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local

23   Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct

24   “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.

25   Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due

26   by January 21, 2019. No objections have been filed. The Court has reviewed the record in this

27   case and concurs with the Magistrate Judge’s recommendations.

28   ...
 1          IT IS THEREFORE ORDERED that the Report and Recommendation [ECF No. 221]
 2   is ACCEPTED and ADOPTED in full.
 3          IT IS FURTHER ORDERED that Plaintiffs’ proposed claim for breach of fiduciary duty
 4   and aiding and abetting breach of fiduciary duty is DENIED, with prejudice, because Plaintiffs
 5   waived those claims and is judicially estopped from alleging them in an amended complaint. The
 6   claims are also preempted to the extent they are based on the misappropriation of trade secrets.
 7          IT IS FURTHER ORDERED that Plaintiffs’ proposed claim for violation of the Nevada
 8   RICO statute is DENIED, with prejudice, to the extent that a state law RICO claim may not be
 9   predicated on the misappropriation of trade secrets.
10          IT IS FURTHER ORDERED that Plaintiffs’ proposed addition of Western Alliance
11   Commercial Inc. (WCA) as an additional defendant to their proposed claim for tortious
12   interference with contractual relations is DENIED, with prejudice, because a person cannot be
13   liable for intentionally interfering with its own contract.
14
            DATED: February 11, 2019.
15
                                                            _____________________________
16                                                          RICHARD F. BOULWARE, II
17                                                          United States District Judge

18
19
20
21
22
23
24
25
26
27
28



                                                      -2-
